Citation Nr: 1736193	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right shoulder rotator cuff tendonitis and scapulocostal syndrome (right shoulder disability).

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left shoulder rotator cuff tendonitis and scapulocostal syndrome (left shoulder disability).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Whether new and material evidence has been received to reopen service connection for a lung disorder, including bronchitis and colds.

6.  Entitlement to service connection for a bleeding ulcer and gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for anemia/low iron from medication treatments.

8.  Entitlement to service connection for a lumbar spine disability, including degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from July 1985 to April 1988 and from January 1991 to June 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and Phoenix, Arizona, respectively.  During the course of the appeal, jurisdiction returned to the Detroit RO from the Phoenix RO upon the Veteran's request due to a change of residence.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  Additional medical evidence was received after the Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2017).

In May 2015, the Board remanded the issues on appeal to provide VA examinations to ascertain the current nature and frequency of the service-connected left and right shoulder disabilities and service-connected anxiety disorder and obtain updated VA treatment records and records from the Social Security Administration (SSA) with subsequent readjudication of the appeal.  In December 2015, updated VA treatment records and SSA records were obtained and associated with the record.  In January 2016, the VA examinations were provided, and the issues were readjudicated.  In consideration thereof, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

The issues of: (1) whether new and material evidence has been received to reopen service connection for a lung disorfder, including bronchitis and colds; (2) service connection for a bleeding ulcer and GERD; (3) service connection for anemia/low iron from medication treatments; and (4) service connection for a lumbar spine disability, including degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire initial rating period from October 7, 2009, the service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of chronic sleep impairment, mild memory loss, social avoidance behavior, anxiety, depression, panic attacks occurring weekly or less often, and difficulty in establishing or maintaining effective relationships.

2.  For the entire rating period from April 30, 2007, forward, the left shoulder disability was manifested by painful left shoulder arthritis with left shoulder flexion limited to 60 degrees or greater, left shoulder abduction limited to 70 degrees or greater, and no ankylosis, impairment of the clavicle or scapula, or impairment of the humerus with recurrent dislocation or malunion.

3.  For the entire rating period from April 30, 2007, forward, the right shoulder disability was manifested by painful right shoulder arthritis with right shoulder flexion and abduction limited to 70 degrees or greater, and no ankylosis, impairment of the clavicle or scapula, or impairment of the humerus with recurrent dislocation or malunion.

4.  The Veteran has four years of college education, past relevant work experience in accounting and kitchen product sales, and has not worked since 2007.

5.  For the entire TDIU rating period from April 30, 2007, the service-connected disabilities are PTSD, to be rated at 50 percent from October 7, 2009; left shoulder rotator cuff tendonitis and scapulocostal syndrome, rated at 20 percent from April 30, 2007; and right shoulder rotator cuff tendonitis and scapulocostal syndrome, to be rated at 30 percent from April 30, 2007.

6.  The Veteran was not unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities for any period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, and no higher, for the service-connected PTSD are met for the entire rating period from October 7, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for the service-connected right shoulder disability are met from April 30, 2007, forward.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2017).

3.  The criteria for an initial disability rating in excess of 20 percent for the service-connected left shoulder disability are not met or approximated for any period. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010-5201 (2017).

4.  The criteria for a TDIU are not met or approximated for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the initial rating appeals for PTSD and the left and right shoulder disabilities, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In the collective December 2015 and January 2016 notice letters sent prior to the initial denial of the TDIU claim, which was raised as part of the initial disability rating appeals, the RO advised the Veteran of what the evidence must show to establish entitlement to individual unemployability benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected PTSD and shoulder disabilities.  As a result of the hearing testimony, the Board remanded the issues on appeal for further VA examination and to obtain VA treatment records and records from the SSA.  No other missing evidence was identified.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records, including SSA records, identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in March 2010, April 2011, and January 2016.  In May 2011, a supplemental VA medical opinion was obtained.  The collective VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the examinations and medical opinions.  

The Veteran contends that the January 2016 VA examinations were inadequate because the January 2016 VA examiners did not consider all of the relevant evidence, the VA examiners inaccurately recorded observations and her answers to various questions pertaining to her disabilities, the VA examinations were not of sufficient duration to determine the severity of the service-connected disabilities, and the VA examiners were biased against her.  See February 2016 VA correspondence.  Upon review, the Board finds that the January 2016 VA examiners each confirmed review of the electronic folder, which included several lay statements submitted by the Veteran and post-service treatment records.  The Veteran has not specified any evidence that she believes was not considered and was material to the appeals.  She also submitted a detailed statement with corrections to any answers she believed were inaccurately recorded by the VA examiners, and those statements have been considered in the course of appellate review.  Any evidence submitted since the January 2016 VA examinations has also been considered during the course of appellate review.    

Additionally, review of the January 2016 VA examination reports shows that all of the findings necessary to rate the disabilities were recorded with the exception of repetition findings and flare-ups on the shoulder examinations.  Nonetheless, because the Veteran has routinely stated that she is unable to perform overhead activities due to the symptoms associated with the service-connected shoulder disabilities, and range of motion findings demonstrated at the January 2016 VA examination are essentially consistent with the account, the Board finds that the January 2016 VA examination is adequate as it relates to the functional impairment due to the service-connected shoulder disabilities.  There is no indication of bias against the Veteran by either VA examiner.  The January 2016 VA examiner's medical opinion that the objective findings pertaining to range of motion did not support the level of severity of the objective complaints for both shoulders is noted based on observation of the Veteran during the VA examination.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for PTSD

For the entire initial rating period (i.e., from October 7, 2009), the service-connected PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the service-connected anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms so that the criteria for a 50 percent rating are met for the entire initial rating period.  Throughout the initial rating period, the service-connected anxiety disorder was manifested by psychiatric symptoms of chronic sleep impairment such as sleep difficulties and nightmares, mild memory loss, some social avoidance behaviors, good relationships with her fiancé, a few members of her family, and a few friends, anxiety, depression, panic attacks occurring weekly or less often, difficulty in establishing or maintaining effective relationships with some family members, co-workers, and supervisors.  See March 2011 and January 2016 VA examination reports.  Because the psychiatric symptoms of flattened affect and difficulty in establishing or maintaining effective relationships are specifically listed in the 50 percent schedular rating criteria, the Board finds that the demonstrated symptoms and functional impairment associated with the psychiatric disability are consistent with the 50 percent schedular rating criteria.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture for PTSD more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms so that the criteria for a 50 percent rating are met for the initial rating period.  38 C.F.R. §§ 4.3, 4.7.   

The weight of the evidence shows that a rating in excess of 50 percent for the anxiety disorder is not warranted for any period.  The weight of the evidence demonstrates that the PTSD has not been manifested by the psychiatric symptomatology either specified in the schedular criteria for the next higher 70 disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that the degree of occupational and social impairment are shown so that a higher rating is warranted.  At the January 2016 VA examination report notes the Veteran's report that she had thought about committing suicide but would not do so.  Suicidal ideation is a psychiatric symptom specifically listed in the 70 percent schedular rating criteria; however, the Veteran previously denied suicidal ideation at the May 2011 VA examination, and treatment records throughout the rating period, including shortly before and after the January 2016 VA examination, consistently show denials of suicidal ideation.  See, e.g., November 2015 VA mental health note (denying suicidal ideation); February 2016 private hospital record (denying suicidal ideation while simultaneously endorsing depression and anxiety).  The Board particularly notes that statements made by the Veteran for treatment purposes that denied suicidal ideation both shortly before and after the January 2016 VA examination are deemed particularly trustworthy because she had an incentive to report the psychiatric symptoms accurately in order to receive proper care.  In consideration of the foregoing, the Board finds that the report of suicidal ideation associated with the PTSD is not credible, so it is of no probative value and is outweighed by other, more credible lay and medical evidence throughout the rating period showing no suicidal ideation.  

There is some evidence of difficulty with impulse control during the rating period; however, it is not of the severity to amount to impaired impulse control such as unprovoked irritability with periods of violence, as contemplated by the 70 percent schedular rating criteria.  At the January 2016 VA examination, the VA examiner generally noted that the PTSD was manifested by irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression toward people or objects when evaluating whether the diagnostic criteria for PTSD were met; however, the Veteran reported that she tried to control difficulties with temper, and the evidence shows no periods of violence during the rating period.  For these reasons, the Board finds that the reported symptomatology of difficulty controlling the temper is analogous to, and part of, the psychiatric symptom of disturbances of motivation and mood, which is contemplated by the 50 percent schedular rating criteria.   

Also, at the Board hearing, the Veteran testified that she wanted to kill her son at times, which potentially suggests the presence of homicidal ideation.  Homicidal ideation is a symptom contemplated by the 70 percent rating criteria; however, in the context of additional Board hearing testimony wherein the Veteran admitted that she would never hurt her son, who lived with her and suffered from mental illness, the April 2011and January 2016 VA examination reports showing denials of homicidal ideation, and VA and private treatment records dated before and after the Board hearing consistently showing denials of homicidal ideation, the Board finds that portion of the testimony wherein the Veteran stated that she wanted to kill her son was a choice of phrase representative of, closely analogous to, and a part of the psychiatric symptom of disturbance of motivation and mood, rather than demonstration of the psychiatric symptom of homicidal ideation.  See, e.g., November 2015 VA mental health note (denying homicidal ideation); February 2016 private hospital record (denying homicidal ideas while simultaneously endorsing depression and anxiety).  Disturbance of motivation and mood is a psychiatric symptom contemplated in the 50 percent schedular rating criteria.    

While there is evidence of hypervigilance, the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships due to social avoidance behaviors, there is not an inability to do so as evidenced by the relationship with the Veteran's fiancé, attendance at all of her youngest son's soccer games, and participation in church-related social activities and a veterans organization at times.  The evidence also shows anxious and/or depressed mood and some difficulty in adapting to stressful circumstances at various times during the rating period; however, the symptoms are not so severe that they affect the ability to function independently, appropriately, and effectively.  

Throughout the initial rating period, the evidence demonstrates no intermittently illogical, obscure, or irrelevant speech; no spatial disorientation; and no neglect of personal appearance and hygiene.  The evidence also demonstrates no PTSD symptoms of similar frequency, severity, and duration affecting occupational and social impairment during the rating period.  

Thus, the weight of the evidence is against finding that a rating in excess of 50 percent is warranted during any time within the initial rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 50 percent for PTSD for any period.  The overall disability picture and level of occupational and social impairment due to psychiatric symptoms demonstrated by PTSD is consistent with and more closely approximately the 50 percent schedular rating criteria, and an initial rating in excess of 50 percent for PTSD is not warranted for any period.  

Initial Disability Rating Analysis for Right and Left Shoulder Disabilities

In the December 2009 rating decision, the RO implemented the grant of service connection for right and left rotator cuff tendonitis and scapulocostal syndrome with noncompensable (i.e., 0 percent) ratings for each upper extremity effective from April 30, 2007 (i.e., the date of receipt of the claim).  The RO assigned a zero percent (i.e., noncompensable) rating for each lower extremity until a VA examination could be performed to determine the level of disability. 

Within the one-year appeal period for the December 2009 rating decision, the March 2010 VA examination was performed and demonstrated limitation of right and left shoulder motion (i.e., left shoulder flexion to 60 degrees, left shoulder abduction to 75 degrees, right shoulder flexion to 75 degrees, and right shoulder abduction to 76 degrees).  The evidence demonstrating painful motion of the right and left shoulder disabilities to a point approximating midway between the side and shoulder level, as addressed below, was received within the one-year appeal period and constitutes new and material evidence; therefore, the December 2009 rating decision did not become final, so the Board finds that the entire initial rating period beginning on April 30, 2007 is on appeal.  38 C.F.R. § 3.156 (b) (2017).

For the entire initial rating period from April 30, 2007, the right (major) shoulder disability was rated at 20 percent under the criteria at 38 C.F.R. § 4.71a, DC 5201 for limitation of arm motion.  For the entire initial rating period from April 30, 2007, the left (minor) shoulder disability was rated at 20 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated DC 5010-5201 for traumatic arthritis with residual limitation of arm motion.  

Traumatic arthritis under DC 5010 is to be rated under DC 5003 as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a. 

Under DC 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2017).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003). 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the right shoulder disability is manifested by a limitation of right (major) arm motion that approximates midway between shoulder level and the side so that the criteria for a 30 percent rating under DC 5201 are approximated for the entire initial rating period.  Throughout the rating period, right shoulder flexion limitation ranging from 70 degrees to 75 degrees and right shoulder abduction limitation ranging from 70 degrees to 76 degrees.  Thus, the right shoulder motion is limited to a point between shoulder level and midway between the side and shoulder level.  After consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates a disability picture that approximates painful arthritis manifested by right shoulder motion limited to midway between the side and shoulder level; therefore, an initial disability rating of 30 percent under DC 5201 is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  

An initial disability rating in excess of 30 percent under DC 5201 for the right shoulder disability is not warranted for any period.  During the rating period, there was no right shoulder limitation of motion so severe as to be limited to 25 degrees from the side.  Rather, as stated above, the evidence shows right shoulder motion limited to a point below shoulder level and above midway between the side and shoulder level.  In February 2016 correspondence, the Veteran reported that, at the January 2016 VA examination, she was barely able to move the arms away from the side before pain became extreme, which would indicate that the right and left shoulder limitation of arm motion closely approximates the schedular criteria for a 40 percent disability rating; however, because the range of right and left shoulder motion was similar at both the March 2010 and January 2016 VA examinations, and the January 2016 VA examiner wrote that the objective range of motion findings did not support the level of severity of the Veteran's complaints, the Board finds that the account of extreme arm pain with a virtual inability to lift the arm away from the side is not credible so it is of no probative value.

The Board finds that the criteria for an initial rating in excess of 20 percent under hyphenated DC 5010-5201 for the service-connected left shoulder disability are not met or approximated for the entire initial rating period.  Throughout the rating period, left shoulder flexion limitation ranged from 60 degrees to 70 degrees and left shoulder abduction limitation ranged from 70 degrees to 75 degrees.  Like the right shoulder, the left shoulder motion is limited to a point between shoulder level and midway between side and shoulder level.  Because the evidence shows no left shoulder limitation of motion so severe as to be limited to 25 degrees from the side, an initial disability rating in excess of 20 percent under hyphenated DC 5010-5201 for the left shoulder disability is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  

The Board next finds that the evidence weighs against a finding that an initial disability rating in excess of 30 percent for the right shoulder disability or an initial rating in excess of 20 percent for the left shoulder disability is warranted under other potentially applicable DCs pertaining to the shoulder for the entire rating period.  Although the Veteran asserts, in the February 2016 correspondence, that she has right and left shoulder ankylosis, she is a lay person and does not have the medical training and expertise needed to diagnose ankylosis.  The purported lay opinion that the right and left shoulder disabilities are manifested by ankylosis is of no probative value and is outweighed by the March 2010 and January 2016 VA examination reports showing no shoulder joint ankylosis throughout the rating period; therefore, a higher rating under DC 5200 for ankylosis of the scapulohumeral articulation is not warranted.  

Also, the Veteran asserted, in the February 2016 correspondence, that the right and left shoulder disabilities were manifested by impairment of the humerus and clavicle, the March 2010 and January 2016 VA examiners conversely determined that there was no impairment of the humerus and no impairment of the clavicle or scapula for the right or left shoulder at the VA examinations.  The medical findings at the VA examinations, which were based on objective physical examination of the Veteran and x-ray of the shoulders, are deemed credible and outweigh the Veteran's unsupported lay opinion.  For these reasons, higher initial ratings under DC 5202 for impairment of the humerus or under DC 5203 for impairment of the clavicle or scapula for the right and left shoulder disabilities is not warranted for any period. 

The Board has considered whether the Veteran or the record has raised the issue of entitlement to an extraschedular rating for PTSD or for either of the shoulder disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 
22 Vet App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the issue of entitlement to an extraschedular rating has not been made by the Veteran or raised by the record for any initial rating appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in the claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  


TDIU Analysis

The Veteran contends that the service-connected PTSD and left and right shoulder disabilities, in addition to the nonservice-connected back disability and nonservice-connected left ankle disability, prevent her from obtaining and maintaining substantially gainful employment.   She seeks a TDIU on this basis.

For the entire TDIU rating period from April 30, 2007, the service-connected disabilities are PTSD, now rated at 50 percent from October 7, 2009; left shoulder rotator cuff tendonitis and scapulocostal syndrome, rated at 20 percent from April 30, 2007; and right shoulder rotator cuff tendonitis and scapulocostal syndrome, now rated at 30 percent from April 30, 2007.  The combined disability rating for the entire TDIU rating period is 70 percent.  

From April 30, 2007 to October 7, 2009, the Veteran has two or more service-connected disabilities; however, no service-connected disability is rated at 
40 percent or higher during the period, and the combined rating for the service-connected disabilities is less than 70 percent.  Even after consideration of the bilateral factor in this case, the single combined rating for the disabilities is only 
50 percent for this portion of the rating period; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16 (a) are not met for this portion of the period.  

From October 7, 2009, forward, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., PTSD), and the combined rating for the service-connected disabilities is 70 percent or higher (i.e., 70 percent); therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16 (a) are met for the portion of the rating period.  

After review of all the lay and medical evidence of record, the Board finds that the criteria for a TDIU are not met or approximated for any period.  In this case, the Veteran has past work experience in accounting and kitchen product sales and has not worked since June 2007 following a nonservice-connected left ankle injury.  The evidence shows that the Veteran is unable to perform activities that require lifting and overhead activities due to the pain, weakness, and limited range of motion due to the service-connected shoulder disabilities.  The Veteran's past work experience in sales and accounting primarily involved sedentary work and likely did not involve any significant lifting or overhead activities; therefore, the service-connected bilateral shoulder disabilities are not of the severity to prevent substantially gainful employment for any period.  

Although the SSA records show that the disability benefits were awarded, in part, for functional limitations due to the service-connected shoulder disabilities as a secondary diagnosis, the primary diagnosis for which disability benefits were awarded was nonservice-connected complex reflex sympathetic dystrophy.  As stated above, the symptoms and functional impairment associated with the service-connected shoulder disabilities alone do not preclude substantially gainful employment in the area for which the Veteran has past work experience - i.e., accounting and sales, including during the period from April 30, 2007 to October 7, 2009.

For the portion of the rating period from October 7, 2009, forward, when service-connection is also in effect for PTSD, the weight of the evidence is against finding that the service-connected shoulder and PTSD disabilities prevent substantially gainful employment during the period.  The service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of chronic sleep impairment, mild memory loss, social avoidance behavior, anxiety, depression, panic attacks occurring weekly or less often, and difficulty in establishing or maintaining effective relationships.  The Veteran's social avoidance behaviors and difficulty establishing and maintaining effective relationships would likely negatively impact a position in sales because it likely requires social interaction with potential customers, the symptoms are unlikely to have had a significant effect on an accounting position, which is a sedentary position primarily performed in isolation.  Thus, after considering the Veteran's past relevant work experience and educational background, the Board finds that the symptoms and functional impairment resulting from the service-connected shoulder disabilities and PTSD are not of sufficient severity so as to preclude substantially gainful employment for any period.   

After considering limitations related to the service-connected shoulder disabilities and PTSD as shown by the credible lay and medical evidence, the Board finds that the Veteran was able to perform the type of work for which she had prior work experience when considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  For the foregoing reasons, service-connected shoulder disabilities and PTSD were not sufficiently incapacitating so as to preclude substantially gainful employment.  In consideration thereof, the Veteran is not unable to secure or follow substantially gainful employment solely due to the service-connected disabilities to warrant a TDIU for any period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 50 percent, and no higher, for the service-connected PTSD for the entire rating period is granted.

An initial disability rating of 30 percent, and no higher, for the service-connected right shoulder disability for the entire rating period is granted.

An initial disability rating in excess of 20 percent for the service-connected left shoulder disability for the entire rating period is denied.

A TDIU is denied.


REMAND

Issuance of Statement of the Case

In March 2017, the RO, in pertinent part, determined that new and material evidence had not been received to reopen service connection for a lung condition, and denied service connection for a bleeding ulcer, anemia/low iron, a lumbar spine disability, and GERD.  The Veteran was notified of the decision the same month.  In March 2017, the Veteran submitted a NOD disagreeing with the portion of the RO's decision that denied service connection for the bleeding ulcer/GERD, anemia/low iron, and a lumbar spine disability, as well as the determination that new and material evidence had not been received to reopen service connection for a lung disorder. 

As the March 2017 NOD (on VA Form 21-0958) was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105.  No SOC has been issued following the March 2017 NOD regarding the claims.  When a veteran has filed timely a NOD, and no statement of the case has been issued, as is the case here, the Board must remand, not refer, the issues to the AOJ for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of a statement of the case when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the issues of: (1) whether new and material evidence has been received sufficient to reopen service connection for a lung condition, including bronchitis and colds; (2) service connection for a bleeding ulcer and GERD; 
(3) service connection for anemia/low iron from medication treatments; and 
(4) service connection for a lumbar spine disability, including degenerative disc disease of the lumbar spine are remanded for the following action:

Send the Veteran a statement of the case that addresses the issues of: (1) whether new and material evidence has been received sufficient to reopen service connection for a lung condition, including bronchitis and colds; (2) service connection for a bleeding ulcer and GERD; (3) service connection for anemia/low iron from medication treatments; and (4) service connection for a lumbar spine disability, including degenerative disc disease of the lumbar spine.  The Veteran and the representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


